Exhibit 10.1

AMENDMENT NO.1 TO

THE EXCHANGE AGREEMENT

This AMENDMENT NO. 1 (this “Amendment”) to the Exchange Agreement, is made and
entered into as of August 30, 2016, by and among Planet Fitness, Inc. (the
“Company”), Pla-Fit Holdings, LLC (“Pla-Fit LLC”), and the holders of Holdings
Units (as defined in the Exchange Agreement) and shares of Class B Common Stock
(as defined in the Exchange Agreement) (each, a “Holder,” and together the
“Holders”).

RECITALS

WHEREAS, the Company, Pla-Fit LLC and the Holders entered into that certain
Exchange Agreement, dated as of August 5, 2015 (the “Exchange Agreement”),
pursuant to which the Holders were granted the right to exchange their existing
Holdings Units together with shares of Class B Common Stock for shares of Class
A Common Stock (as defined therein), on the terms and subject to the conditions
set forth therein;

WHEREAS, the parties hereto are concurrently entering into an amendment to that
certain Registration Rights Agreement, dated as of August 5, 2015;

WHEREAS, the Exchange Agreement may be amended by the Holders of Holdings Units
holding a majority of the then outstanding Common Units (as defined therein)
and, combining their interests, TSG PF Investment L.L.C., TSG PF Investment II
L.L.C., TSG PF Co-Investors A L.P. and TSG6 AIV II-A L.P. currently hold a
majority of the Common Units; and

WHEREAS, pursuant to Section 4.6 of the Exchange Agreement, the parties hereto
wish to amend the Exchange Agreement as hereinafter provided;

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

SECTION 1.  Definitions.  Capitalized terms used but not defined in this
Amendment have the meanings given to them in the Exchange Agreement.  

SECTION 2.  Amendments to the Exchange Agreement.  The Exchange Agreement is
amended as follows:

 

 

2.1.  

The definition of “First Exchange Time” is deleted in its entirety from Section
1.1 and replaced with the following:

 



 

 



“First Exchange Time” means the expiration or earlier waiver of any lock-up
agreement relating to the Corporation’s initial public offering.

 

 

2.2

The last sentence of Section 2.1(a) is deleted in its entirety.

 

 

2.3

Section 2.1(f) is deleted in its entirety.

 



--------------------------------------------------------------------------------

 

 

2.4    

The following language is deleted in it entirety from Section 2.1(i):

 

“(including the unavailability of any requisite registration statement filed
under the Securities Act or any exemption from the registration requirements
thereunder), provided this subsection Section 2.1(i) shall not limit the
Corporation’s or Pla-Fit LLC’s obligations under Section 2.4(c),”

 

 

2.5    

Section 2.4(c) is deleted in its entirety and replaced with:

 

“The Corporation agrees to deliver shares of Class A Common Stock, either (i)
pursuant to an effective registration statement under the Securities Act with
respect to any Exchange to the extent that a registration statement is effective
and available for such shares, or (ii) pursuant to an exemption from
registration under the Securities Act, upon the request and with the reasonable
cooperation of the Holders requesting such Exchange. If shares of Class A Common
Stock are delivered pursuant to an exemption from registration, the Corporation
and Pla-Fit LLC shall use reasonable best efforts to promptly facilitate such
Exchange pursuant to such exemption. The Corporation shall use reasonable best
efforts to list the Class A Common Stock required to be delivered upon Exchange
prior to such delivery on each national securities exchange or inter-dealer
quotation system upon which the outstanding Class A Common Stock may be listed
or traded at the time of such delivery.”

 

SECTION 3.  Effect of Amendment.  In the event of any conflict or inconsistency
between the terms of this Amendment and the terms of the Exchange Agreement, the
terms of this Amendment will control. Except to the extent expressly modified
herein or in conflict with the terms of this Amendment, the terms of the
Exchange Agreement shall remain in full force and effect and its provisions
shall be binding on the parties hereto. From and after the date hereof, all
references in the Exchange Agreement to the “Agreement” shall mean the Exchange
Agreement as modified by this Amendment. The amendments to the Exchange
Agreement contemplated by this Amendment shall be deemed effective immediately
upon the execution of this Amendment by the parties hereto. There are no
conditions precedent or subsequent to the effectiveness of this Amendment.

 

SECTION 4.  Applicable Law.  This Amendment shall be governed by, and construed
in accordance with, the law of the State of Delaware, without giving effect to
any choice or conflict of law provision or rule that would cause the application
of the laws of any other jurisdiction.

 

SECTION 5.Counterparts.  This Amendment may be executed and delivered (including
by facsimile transmission or by e-mail delivery of a “.pdf” format data file) in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed and delivered shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement. Copies of executed counterparts transmitted by telecopy, by e-mail
delivery of a “.pdf” format data file or other electronic transmission service
shall be considered original executed counterparts for purposes of this Section
5.

 

[Signature pages follow]

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date first above written.

PLANET FITNESS, INC.

 

 

By: __/s/ Dorvin Lively___________

   Name:  Dorvin Lively

   Title:    Chief Financial Officer


 

PLA-FIT HOLDINGS, LLC

 

 

By: __/s/ Dorvin Lively___________

   Name:  Dorvin Lively

   Title:    Chief Financial Officer


TSG PF CO-INVESTORS A L.P.

 

By: TSG6 Management L.L.C., its general

partner

 

By: __/s/ Pierre LeComte___________
Name:  Pierre LeComte

Title:    Managing Member

 

TSG6 AIV II-A L.P.

 

By: TSG6 Management L.L.C., its general

partner

 

 

By: __/s/ Pierre LeComte___________
Name:  Pierre LeComte

Title:    Managing Member

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

TSG PF INVESTMENT L.L.C.

 

By: TSG6 AIV II L.P., its managing member

 

By: TSG6 Management L.L.C., its general

partner

 

By: __/s/ Pierre LeComte___________
Name:  Pierre LeComte

Title:    Managing Member

 

TSG PF INVESTMENT II L.L.C.

 

By: TSG6 AIV II L.P., its managing member

 

By: TSG6 Management L.L.C., its general

partner

 

 

By: __/s/ Pierre LeComte___________
Name:  Pierre LeComte

Title:    Managing Member

 

 

 

 

[Signature Page to Amendment No. 1 to the Exchange Agreement]

 

